Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0262108 to Weast et al.

As to claim 1, Weast discloses a computer implemented method (Fig. 3 and 4) comprising:
 	detecting a current context of a user device [determine power usage context of mobile computing device: paragraph 0013];
 	comparing the current context of the user device to various power schemes associated with various saved contexts [determine detected context with power profiles based on historical profiles: paragraphs 0028 and 0035-0036]; 

saving the first power scheme as a current power scheme of the user device [implement selected power settings: paragraph 0041-0043]. 

As to claim 2, Weast discloses executing the saved first power scheme to control power utilization of the user device [implement selected power settings: paragraph 0041-0043]. 

As to claim 3, Weast discloses the various power schemes associated with various saved contexts are created by operations comprising: receiving a selection of a power scheme by a user [user controls power scheme for device: paragraph 0029-0030 and 0054]; detecting the context associated with the selected power scheme [paragraph 0013 and 0023]; and saving the selected power scheme and associated detected context [implement selected power settings: paragraph 0041-0043]. 

As to claim 4, Weast discloses the context comprises a meeting [context may comprise appointments: paragraph 0023]. 

As to claim 5, Weast discloses the meeting comprises a recurring meeting [context may comprise determining typical pattern of usage, i.e. recurring events: paragraph 0037] and wherein the user previously selected a power scheme for at least one of the meetings of the recurring meeting [user controls power scheme for device: paragraph 0029-0030 and 0054]. 

As to claim 6, Weast discloses the context associated with the meeting comprises a subject of the meeting [context includes analyzing calendar schedule information, i.e. such as subject: paragraph 0023]. 

As to claim 7, Weast discloses the context associated with the meeting comprises an attendee of the meeting [context includes analyzing contact information: paragraph 0023]. 

As to claim 8, Weast discloses the context comprises a location [paragraphs 0020 & 0023] and wherein the user previously selected a power scheme corresponding to the location [user controls power scheme for device: paragraph 0029-0030 and 0054]. 

As to claim 9, Weast discloses the location comprises a user's home or at least one work location [location may be user’s home: paragraph 0029]. 

As to claim 10, Weast discloses the context comprises a time of day corresponding to a user usually performing an activity at such time of day [expected times for daily activities: paragraph 0035]. 

As to claim 11, Weast discloses the context comprises a location of a further user device being within a selected range of the user device [detecting remote computing device available on network: paragraph 0031]. 

As to claim 12, Weast discloses the selected range corresponds to a short-range wireless protocol [paragraph 0018]. 

As to claim 13, Weast discloses the short-range wireless protocol comprises at least one of Wi-Fi, Bluetooth, Bluetooth Low Energy (BLE), ZigBee, and Z-Wave [paragraph 0018]. 

As to claim 14, Weast discloses the user device comprises an internet of things device that is accessed by a user via a secondary device [any type of computing device capable of regulating power consumption: paragraph 0014], wherein the context comprises a time of day, and wherein the power scheme of the user device causes the user device to be awake at that time of day [power profile may be based on the time of daily activities, such as waking: paragraph 0035; power consumption of the device is controlled from power profile: paragraph 0038]. 

As to claim 15, Weast discloses a machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations to perform a method, the operations comprising: detecting a current context of a user device [determine power usage context of mobile computing device: paragraph 0013]; comparing the current context of the user device to various power schemes associated with various saved contexts [determine detected context with power profiles based on historical profiles: paragraphs 0028 and 0035-0036]; selecting a first power scheme having a saved context commensurate with the current context [determine power settings suitable for current context: paragraph 0039-0040]; and saving the first power scheme as a current power scheme of the user device [implement selected power settings: paragraph 0041-0043].  NOTE: applicant’s storage device is defined in par. 10 and 33 to exclude transitory medium.

As to claim 16, Weast discloses executing the saved first power scheme to control power utilization of the user device [implement selected power settings: paragraph 0041-0043]. 

As to claim 17, Weast discloses the various power schemes associated with various saved contexts are created by operations comprising:  receiving a selection of a power scheme by a user [para user controls power scheme for device: paragraph 0029-0030 and 0054]; detecting the context associated with the selected power scheme [determine power settings suitable for current context: paragraph 0039-0040]; and saving the selected power scheme and associated detected context [implement selected power settings: paragraph 0041-0043]. 

As to claim 18, Weast discloses the context comprises a recurring meeting [context may comprise determining typical pattern of usage, i.e. recurring events: paragraph 0037] and wherein the user previously selected a power scheme for at least one of the meetings of the recurring meeting [user controls power scheme for device: paragraph 0029-0030 and 0054] and the context associated with the meeting comprises a subject of the meeting or an attendee of the meeting [context includes analyzing calendar schedule information, i.e. such as subject: paragraph 0023]. 

As to claim 19, Weast discloses a device comprising:
 processor [110]; and 
a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operations comprising:
 detecting a current context of a user device [determine power usage context of mobile computing device: paragraph 0013]; 
comparing the current context of the user device to various power schemes associated with various saved contexts [determine detected context with power profiles based on historical profiles: paragraphs 0028 and 0035-0036];

saving the first power scheme as a current power scheme of the user device [implement selected power settings: paragraph 0041-0043]. 

As to claim 20, Weast discloses executing the saved first power scheme to control power utilization of the user device [implement selected power settings: paragraph 0041-0043].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC CHANG/Examiner, Art Unit 2186                                                                                                                                                                                                        

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186